Exhibit 10.67

 

THIRD AMENDMENT TO

MANAGEMENT AGREEMENT

 

                THIS THIRD AMENDMENT TO MANAGEMENT AGREEMENT (the “Third
Amendment”) is effective as of November 1, 2002 and is entered into between
PIONEER RESOURCES I, LLC, a Delaware limited liability Company (“Pioneer”), and
OLYMPIC RESOURCE MANAGEMENT LLC, a Washington limited liability company
(“Manager”).  Capitalized terms not otherwise defined in this Third Amendment
shall have the meanings set forth in that certain Management Agreement between
Pioneer and Manager dated as of March 22, 2000, as amended by the “First
Amendment to Management Agreement” dated as of September 7, 2000 (the “First
Amendment”) and the “Second Amendment to Management Agreement” dated as of June
29, 2001 (the “Second Amendment”).  The original Management Agreement as
modified by the First Amendment and the Second Amendment shall be referred to
herein as the “Management Agreement”.

 

RECITAL

 

                                Pioneer and Manager are parties to the
Management Agreement and the parties wish to further amend the Management
Agreement, as set forth herein.

 

                NOW, THEREFORE, the parties agree as follows:

 

AMENDMENT TO MANAGEMENT AGREEMENT

 

1.             Base Fee.  (a) Section 2.2(a)(i) of the Management Agreement is
deleted in its entirety and replaced by the following:

 

“2.2        Fees.  (a) (i) In consideration of Manager’s conduct as Manager and
performance of its obligations pursuant to the terms of this Agreement, Pioneer
shall pay to Manager the Base Fee.  The Base Fee shall be paid as follows:  (A)
for the period beginning on March 22, 2000 and ending on September 22, 2000, an
amount equal to ** per month, payable monthly on or before the 10th day of each
calendar month in such period (subject to Section 2.2(c) below); (B) for the
period beginning on September 23, 2000 and ending on June 30, 2001, an amount
equal to **, payable monthly on or before the 10th day of each calendar month in
such period; (C) for the period beginning on July 1, 2001, and ending on
September 30, 2003, an amount equal to ** per month (as adjusted in accordance
with Section 2.2(a)(ii) below), payable quarterly in arrears on September 30,
2001, December 31, 2001, March 31, 2002, June 30, 2002, September 30, 2002,
December 31, 2002, March 31, 2003, June 30, 2003 and September 30, 2003); and
(D) for the period beginning October 1, 2003 and ending October 31, 2003, an
amount equal to ** (as adjusted in accordance with Section 2.2(a)(ii) below),
payable on October 31, 2003.  The Base Fee shall be prorated accordingly with
respect to any partial month periods.  Notwithstanding anything to the contrary
contained in Section 2.2(a), the Base Fee for any calendar month shall not be
reduced below **.

 

**  These portions have been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

2.             Extension of Term.  Section 8.1 of the Management Agreement is
amended by deleting the date “October 31, 2002” and substituting the date
“October 31, 2003” therefor.

 

3.             Termination Rights.  (a) Section 8.2 of the Management Agreement
is amended by adding the following clause (d) thereto:

 

“(d)  Notwithstanding, and without limiting, the foregoing, at any time after
November 1, 2002, subject to the required consent under the Loan Documents,
Pioneer may terminate this Agreement and Manager’s rights and obligations
hereunder for any reason whatsoever upon no less than 60 days prior written
notice to Manager.  In the event that Pioneer terminates this Agreement under
this clause (d), Pioneer shall not be required to pay, and Manager shall not be
entitled to receive, the Termination Fee or any portion thereof or any other
payment as a result of such termination (but Pioneer shall pay to Manager all
other Fees and other fees, charges and reimbursements due and payable (or
accrued but not yet billed to Pioneer) hereunder at the time of such
termination).”

 

                                (b)  Section 8.3 of the Management Agreement is
hereby amended by adding the following sentence immediately prior to the last
sentence thereof:

 

“Notwithstanding, and without limiting, the foregoing, at any time after
November 1, 2002, Manager may terminate this Agreement and resign as Manager for
any reason whatsoever upon no less than 90 days prior written notice to Pioneer
and the Administrative Agent under the Loan Documents; provided that in the
event that Manager terminates this Agreement under this sentence, Pioneer shall
not be required to pay, and Manager shall not be entitled to receive, the
Termination Fee or any portion thereof or any other payment as a result of such
termination (but Pioneer shall pay to Manager all other Fees and other fees,
charges and reimbursements due and payable (or accrued but not yet billed to
Pioneer) hereunder at the time of such termination).”

 

4.             Disposition Fee.  Section 5(c) of the Second Amendment is hereby
amended by deleting the phrase “on or prior to October 31, 2001” from the first
and second lines thereof.

 

5.             Consent of Required Lenders.  Pursuant to Section 6.10 and
Section 6.11 of the Restructuring Agreement, Pioneer and Manager agree that the
effectiveness of this Third Amendment (and any amendment of this Third
Amendment) is subject to, and contingent upon, the prior written consent of the
Required Lenders.  Pioneer and Manager agree that this Third Amendment shall
become effective upon the execution hereof by Manager and Pioneer and Pioneer’s
receipt of such written consent from the Required Lenders.

 

6.             Miscellaneous.  This Third Amendment constitutes an integral part
of the Management Agreement.  The Management Agreement, as amended and
supplemented by this Third Amendment, is and shall remain in full force and
effect.

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment by and through their properly authorized officers on the date first
specified above.

 

 

PIONEER RESOURCES I, LLC

 

OLYMPIC RESOURCE MANAGEMENT, LLC

 

 

 

 

 

 

By:

Olympic Resource Management, LLC, its manager

 

 

 

 

By:

 

 

By:

 

 

Its:

 

 

Its:

 

 

Date:

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------